Citation Nr: 0840174	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
a residuals right knee injury.

2.  Entitlement to a compensable evaluation for residuals of 
a right knee injury prior to December 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from September 1992 to May 
2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of  by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

The Board notes that the in a statement of October 2008, the 
veteran withdrew his Travel Board hearing request.


FINDING OF FACT

In October 2008 correspondence, prior to the promulgation of 
a decision, the veteran requested a withdrawal of the issues 
on appeal before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2008).

In correspondence received in October 2008, the veteran 
indicated his intent to withdraw his appeal before the Board.  
He specifically stated that he was "satisfied with [his] 
current rating."

As the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


